DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
	Throughout the claim set, Applicant switches use between “steady-state” and “steady state.” For consistency, Examiner encourages changing all instances of either “steady-state” to “steady state,” or all instances of “steady state” to “steady-state.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word ‘means’, but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitations of a “determination unit” and an “electronic computation unit” in claims 14 and 15 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above. The term unit in both instances represents a nonce term that is limited solely by the function of either “determination” or “electronic computation.” 
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 14 and have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the “electronic computation unit” is described as including “some electronic components, such as one or several microprocessors and one or several memories, and some computer programs to automatically implement the method of the invention” in paragraph [0065] of Applicant’s specification (paragraphs numbered as in Applicant’s pre-grant publication 2021/0007713). This provides sufficient structural description of the electronic computation unit. However, the “determination unit” is described only in terms of its function “for determining at steps a), b) and c), the values of the ultrasound attenuation coefficient, of the shear modulus and of the speed of sound of the soft body in the target region” in paragraph [0044]. 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites a “determination unit” which invokes a means-plus-function interpretation under 35 U.S.C. 112(f) according to the analysis set forth above. A limitation invoking 35 U.S.C. 112(f) requires disclosure of the corresponding structure which is used in executing the claimed functions. Note that for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions, as required by MPEP § 2181(II)(B). The specification does not include a description of what the values or the weights associated with 35 U.S.C. 112(f) limitation(s) are, or how each is computed. Since the “determination unit” is described exclusively in terms of the function(s) it performs in paragraph [0044] without naming either a structure or a broad class of structures, the limitation fails to comply with the written description requirement. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the soft body” in starting in part a) of claim one and throughout the claim set. There is insufficient antecedent basis for this limitation in the claim. Instead in the preamble of claim 1, “a soft solid” is recited. It is unclear whether Applicant intends the soft solid and soft body to refer to the same element. Examiner recommends that Applicant keep consistent terminology to refer to the soft solid or soft body if they are intended to be the same element, or alter the article in the first instance of “soft body” to read “a soft body” if they are not intended to be the same element. 
	Claim 1 further recites “computing 9 (116) the amplitude of the intensity of the acoustic field” in paragraph g). There is insufficient antecedent basis for this limitation in the claim as there is no previous instance of “an amplitude of the intensity” in the claim.
	Claim 10 recites the that “phase aberration is detected, based on a mismatch between the measured displacement image and a displacement image expected from simulation” in paragraph i2). First there is insufficient antecedent basis for this limitation in the claim as there is no article and is not previously recited in a preceding claim. 
Second, it is unclear how a simulation is obtained as the claims lack a step of performing a simulation. Examiner recommends that applicant positively recite a simulation generation step to overcome this indefiniteness.
Claim 14 recites a “determination unit” which invokes a means-plus-function interpretation un 35 U.S.C. 112(f) according to the analysis set forth above. A limitation invoking 25 U.S.C. 112(f) requires disclosure of the corresponding structure which is used in executing the claimed functions. Since the “determination unit” is descried exclusively in terms of the function(s) it performs in [0044] without naming either a structure of broad class of structures, it is unclear what structures applicant intends to use to accomplish the claimed function. Note that for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions, as required by MPEP § 2181(II)(B). The specification does not include a description of what the values or the weights associated with 35 U.S.C. 112(f) limitation(s) are, or how each is computed. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For these reasons, claims 1-16 are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenleaf et al. (US 2012/0226158) as cited by applicant, as evidenced by Bercoff et al. (The Role of Viscosity in the Impulse Diffraction Field of Elastic Waves Induced by the Acoustic Radiation Force) and  Green’s function (Wikipedia). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Greenleaf teaches a method for determining a local intensity (I0) of an acoustic field (AF) induced by an ultrasound source (2) and propagating in a target region (82) of a soft solid (8), at a position (                        
                            
                                
                                    r
                                
                                →
                            
                        
                    ) located within said target region, (“Ultrasound energy is applied to a tissue using an ultrasound system in order to produce shear waves that propagate therein. Measurement data are then acquired by directing ultrasound detection pulses into the tissue. Information about the intensity field of the ultrasound energy used to produce the shear waves is obtained and used to produce a correction factor. Such information may be, for example, information about the geometry of the intensity field” [0010]; the ultrasound energy applied to cause shear wave propagation necessarily produces an acoustic field in the tissue, which encompasses a soft solid; additionally, geometry of the intensity field provides intensity information at various positions within the tissue, which encompasses a local intensity I0 at a position                         
                            
                                
                                    r
                                
                                →
                            
                        
                    ; additionally, a target region of a soft solid may be defined as a “focused ultrasound beam 102 generated by a transducer 104 is usually used to displace the tissue at a beam focus, a distance approximately df from the transducer 104 and, thereby, generate shear waves 106 that propagate laterally outwards from the beam focus” [0023]) characterized in that said method includes at least the following steps:
a) determining (102) a value of an ultrasound attenuation coefficient (α) of the soft body in the target region; b) determining (104) a value of the shear modulus (μ) of the soft body in the target region; c) determining (106) a value of the speed of sound (c) in the target region of the soft body. As per the Applicant’s specification, at steps 102-106, “the ultrasound attenuation coefficient α is determined, either by access to the literature or experimentally” ([0080]), “the shear modulus μ is determined, either by access to the literature or experimentally” ([0081]), and “the speed of sound c is derived from the literature” ([0087]) respectively. Thus, one of ordinary skill in the art would be aware of these values for the specific tissue under investigation. Further, Greenleaf includes measurement of each of the variables in paragraphs [0029]-[0030] (α), [0026] (μ), and [0023]-[0030] (c). 
Greenleaf further teaches d) building (110), with the values determined in steps a), b) and c), a viscoelastic model (M) of a steady-state displacement induced by an acoustic field having a time invariant shape, or a viscoelastic model (M′) of a difference between two steady-state displacements induced by an acoustic field having a time invariant shape as follows: First, in the description of Fig. 8, “a method is provided herein for correcting these systematic biases in shear wave speed measurements... In one embodiment, multiple test blocks with known shear wave speeds are used to calibrate shear wave speed measurements for a given ultrasound transducer. These test blocks are preferably homogenous with similar ultrasound properties, such as attenuation, speed, and scattering characteristics as compared to tissues” ([0038]). Here, the attenuation (α) and speed (c) are necessarily known for the tissues, and by virtue of equation 3 of Greenleaf, so too is the shear modulus (μ):                             
                            
                                
                                    c
                                
                                
                                    s
                                
                            
                            =
                             
                            
                                
                                    
                                        μ
                                    
                                    
                                        ρ
                                    
                                
                            
                        
                            (3), where the tissue density, ρ, can be assumed to be 1000 kg/m3. Further, “the transducer under test is used to make measurements within each block at different depths and steered angles of the ultrasound beam. The results of these tests are then used to generate a look-up table indicating the amount of bias at each measurement location in materials of different stiffness” ([0038]). However, “other substitutes for the look-up table are contemplated and may be saved in a variety of formats, including a matrix, list, model, and the like. For example, another embodiment of the correction method does not use a look-up table for correction, but rather utilizes mathematical modeling for the correction. The intensity field of an ultrasound transducer can be calculated from software programs, such as the FIELD II program described by J. A. Jensen in “Field: A Program for Simulating Ultrasound Systems,” Medical & Biological Engineering & Computing, 1996; 34:351-353, supplement 1, part 1, and by J. A. Jensen and N. B. Svendsen in “Calculation of Pressure Fields from Arbitrarily Shaped, Apodized, and Excited Ultrasound Transducers,” IEEE Trans. Ultrason., Ferroelec., Freq. Contr., 1992; 39:262-267” ([0039]). Since the look-up table approach incorporates the values for attenuation, speed and shear modulus, a substitution with a mathematical model would also include them. Additionally, as provided in paragraph [0023], “to generate shear waves in a tissue using ultrasound, a long-duration, focused ultrasound beam 102 generated by a transducer 104 is usually used to displace the tissue at a beam focus,” which defines a time invariant shape of an acoustic field to produce the steady-state displacement as provided by Applicant’s specification. This evidence from Greenleaf provides a teaching for building the viscoelastic model (M). 
Greenleaf further teaches e) applying (112), to the target region (82) the acoustic field (AF) emitted by an ultrasound source (2), for a duration (T) such that the acoustic field induces a steady-state localized deformation (uss) of the soft body (8) in the target region as previously conveyed by paragraph [0023]: “Referring to FIG. 1, to generate shear waves in a tissue using ultrasound, a long-duration, focused ultrasound beam 102 generated by a transducer 104 is usually used to displace the tissue at a beam focus, a distance approximately df from the transducer 104 and, thereby, generate shear waves 106 that propagate laterally outwards from the beam focus.” Here, the duration (T) is encompassed by the description of “long-duration” and “used to displace the tissue at a beam focus” corresponds to the steady-state localized deformation (uss). 
f) measuring (114) at least one steady state displacement (                        
                            
                                
                                    u
                                
                                
                                    i
                                    ,
                                    s
                                    s
                                
                            
                            (
                            
                                
                                    r
                                
                                →
                            
                            )
                        
                    ,                         
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            s
                                            s
                                        
                                    
                                
                                →
                            
                            (
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                                →
                            
                            )
                        
                    ,                         
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            s
                                            s
                                        
                                    
                                
                                →
                            
                            (
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                →
                            
                            )
                        
                    ), or a steady-state displacement difference (Δ                        
                            
                                
                                    u
                                
                                
                                    i
                                    ,
                                    s
                                    s
                                
                            
                        
                    ), induced by the acoustic field (AF) at a given position (                        
                            
                                
                                    r
                                
                                →
                            
                        
                    ) in the target region (“Pulse echo ultrasound can be used to detect tissue motions due to the propagation of shear waves. Referring to FIG. 2, exemplary measurements of a shear wave detected at two different locations are illustrated” [0024]); and
g) computing (116) the amplitude of the intensity of the acoustic field at said given position by inverting the viscoelastic model (M, M′) at said given position, for the displacement(s) measured at step f): As defined by applicant’s specification in paragraph [0024], “an inverse problem is the process of determining the causes of a phenomenon, based on the observation of its effects,” which “can be as simple as solving an equation” or may “require extensive numerical calculations performed using a computer or an array of computers.” The instant specification also provides methods for solving inverse problems “in the book ‘Parameter Estimation and Inverse Problems’, (2018), … by Aster Richard; Borchers Brian, and Thurber Clifford.” In the first case provided by the specification of “solving an equation,” Greenleaf teaches this in [0029] where “[t]he intensity field of an ultrasound transducer can be calculated from software programs, such as the FIELD II program described by J. A. Jensen” wherein information such as amplitude regarding the intensity at points within the field is obtained. In the second case provided by the specification, one of ordinary skill in the art would have known the methods of solving inverse problems from at least the book by Aster et al. as a first edition was published in 2004 and a second edition in 2012.    
	With regard to claim 2, Greenleaf further teaches The method according to claim 1, wherein, at step d), the viscoelastic model (M) is built on the basis of the following equation:
                
                    
                        
                            u
                        
                        
                            i
                            ,
                            s
                            s
                        
                    
                    
                        
                            
                                
                                    r
                                
                                →
                            
                        
                    
                    =
                     
                    
                        
                            2
                            α
                            
                                
                                    I
                                
                                
                                    0
                                
                            
                        
                        
                            c
                        
                    
                     
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                3
                            
                        
                        
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            ⊗
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                            ,
                                            s
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
                            )
                        
                    
                
            
where
position and orientation in space are based on coordinate system (x1,x2,x3),
subscript i ∈ {1,2,3} represents a vector component in direction xi
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                            ,
                                             
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            u
                                        
                                        →
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                            ,
                                             
                                            t
                                        
                                    
                                    ∙
                                     
                                    
                                        
                                            i
                                        
                                        →
                                    
                                     
                                
                            , the same applying for any function
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                             is a given position in the target region, defined by three coordinates (x1,x2,x3)
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            s
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                
                             is the component in the xi direction of the steady state displacement induced by the acoustic field at the given position                                 
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
α is the ultrasound attenuation coefficient determined at step a)
c is the speed of sound (c) determined at step c
I0 is the amplitude of the intensity of the acoustic field at an arbitrary position                                 
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        →
                                    
                                
                             
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                
                             is the component in the xi direction of the normalized intensity field at the given position                                 
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                            ,
                                            s
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                
                             is the component along direction i of the steady-state Green's function of the soft solid, if the force excitation is in the j direction, at the given position                                 
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
symbol                                 
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    ⊗
                                                
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        →
                                                    
                                                
                                            
                                            
                                                
                                                    g
                                                
                                                
                                                    i
                                                    j
                                                    ,
                                                    s
                                                    s
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                
                             denotes convolution in space, at given position                                 
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            , of functions                                 
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                            ,
                                            s
                                            s
                                        
                                    
                                
                            . 
First, Greenleaf teaches that the “model intensity field” calculated from the FIELD II program described by Jensen “is used to calculate the force field from the transducer using, for example, Eqn. (4) above” ([0039]). Further “[s]hear waves generated by the force field can be calculated…by using Green's function, as is described, for example, by J. Bercoff, et al., in “The Role of Viscosity in the Impulse Diffraction Field of Elastic Waves Induced by the Acoustic Radiation Force,” IEEE Trans. Ultrason. Ferroelectr. Freq. Control, 2004b; 51:1523-1536” ([0039]). First, equation (4) of Greenleaf defines “                        
                            F
                            =
                             
                            
                                
                                    2
                                    α
                                    I
                                
                                
                                    c
                                
                            
                        
                          (4)”, while Green’s function according to Bercoff et al. describes “the j-component of the Green’s solution resulting from the i-component of the initial source term can be written as 
                        
                            
                                
                                    g
                                
                                
                                    i
                                    j
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    g
                                
                                
                                    i
                                    j
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                    ,
                                    t
                                
                            
                            +
                            
                                
                                    g
                                
                                
                                    i
                                    j
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                    ,
                                    t
                                
                            
                            +
                            
                                
                                    g
                                
                                
                                    i
                                    j
                                
                                
                                    p
                                    s
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                    ,
                                    t
                                
                            
                            )
                        
                    ”
(Bercoff, pg. 1526), where                         
                            
                                
                                    g
                                
                                
                                    i
                                    j
                                
                            
                        
                     is the “component along the direction I of the Green’s function g if the delta excitation is in the j direction” (Bercoff, Table 1, pg. 1524). Here, the time t would be represented as steady-state (ss) for the invention of Greenleaf with a “long-duration focused ultrasound beam 102 generated by a transducer 104…used to displace the tissue at a beam focus” ([0024]). Additionally, the definition of Green’s function per its Wikipedia entry is as follows:  “A Green's function, G(x,s), of a linear differential operator L = L(x) acting on distributions over a subset of the Euclidean space ℝn, at a point s, is any solution of                         
                            L
                            G
                            
                                
                                    x
                                    ,
                                    s
                                
                            
                            =
                             
                            δ
                            
                                
                                    s
                                    -
                                    x
                                
                            
                        
                    		(1), where the δ is the Dirac delta function. This property of a Green’s function can be exploited to solve differential equations of the form 
                        
                            L
                            u
                            
                                
                                    x
                                
                            
                            =
                             
                            f
                            (
                            x
                            )
                        
                    		(2)” (Definition and uses). Further, “if such a function G can be found for the operator L, then, if we multiple the equation (1) for the Green’s function by                         
                            f
                            (
                            s
                            )
                        
                    , and then integrate with respect to s, we obtain,
                
                    
                        ∫
                        
                            L
                            G
                            
                                
                                    x
                                    ,
                                    s
                                
                            
                            f
                            
                                
                                    s
                                
                            
                            d
                            s
                        
                    
                    =
                     
                    
                        ∫
                        
                            δ
                            
                                
                                    x
                                    -
                                    s
                                
                            
                            f
                            
                                
                                    s
                                
                            
                            d
                            s
                        
                    
                    =
                    f
                    (
                    x
                    )
                
            .
The right-hand side is now given by the equation (2) to be equal to L u(x), thus 
                
                    L
                    u
                    
                        
                            x
                        
                    
                    =
                     
                    
                        ∫
                        
                            L
                            G
                            
                                
                                    x
                                    ,
                                    s
                                
                            
                            f
                            
                                
                                    s
                                
                            
                            d
                            s
                        
                    
                
            .
Because the operator L = L(x) is linear and acts on the variable x alone (not on the variable of integration s), one may take the operator L, outside of the integration on the right-hand side, yielding
                
                    L
                    u
                    
                        
                            x
                        
                    
                    =
                     
                    L
                    (
                    
                        ∫
                        
                            G
                            
                                
                                    x
                                    ,
                                    s
                                
                            
                            f
                            
                                
                                    s
                                
                            
                            d
                            s
                            )
                        
                    
                
            ,
which suggests 
                        
                            u
                            
                                
                                    x
                                
                            
                            =
                             
                            
                                ∫
                                
                                    G
                                    
                                        
                                            x
                                            ,
                                            s
                                        
                                    
                                    f
                                    
                                        
                                            s
                                        
                                    
                                    d
                                    s
                                
                            
                        
                    		(3). 
Thus, one may obtain the function u(x) through knowledge of the Green's function in equation (1) and the source term on the right-hand side in equation (2). This process relies upon the linearity of the operator L” (Motivation). Equation (3) is identical to the integrand of claim 2, with different variable for x (=                         
                            
                                
                                    r
                                
                                →
                            
                        
                    ), f(x) (= S), and G(x, s) (= gij,ss). Therefore, the disclosure of Greenleaf, wherein the “model intensity field is used to calculate the force field from the transducer using, for example, Eqn. (4) above” and “[s]hear waves generated by the force field can be calculated by…using Green's function, as is described, for example, by J. Bercoff, et al.” ([0039]), encompasses the claimed elements. 
	Regarding claim 3, Greenleaf further teaches  The method according to claim 1, wherein, at step d), the viscoelastic model (M) is built on the basis of the following equation:
                
                    ∆
                    
                        
                            u
                        
                        
                            i
                            ,
                            s
                            s
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                                →
                            
                            ,
                             
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                     
                                
                                →
                            
                        
                    
                    =
                     
                    
                        
                            2
                            α
                            
                                
                                    I
                                
                                
                                    0
                                
                            
                        
                        
                            c
                        
                    
                     
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                3
                            
                        
                        
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            ⊗
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                            ,
                                            s
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        →
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            ⊗
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                            ,
                                            s
                                            s
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        →
                                    
                                
                            
                            )
                        
                    
                
            
where
position and orientation in space are based on coordinate system (x1,x2,x3),
subscript i ∈ {1,2,3} represents a vector component in direction xi
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                            ,
                                             
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            u
                                        
                                        →
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                            ,
                                             
                                            t
                                        
                                    
                                    ∙
                                     
                                    
                                        
                                            i
                                        
                                        →
                                    
                                     
                                
                            , the same applying for any function
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        →
                                    
                                
                             is a first given position in the target region, 
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        →
                                    
                                
                             is a second given position in the target region
                                
                                    ∆
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            s
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                →
                                            
                                            ,
                                             
                                            
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                     
                                                
                                                →
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            s
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                →
                                            
                                        
                                    
                                    -
                                    
                                        
                                            u
                                        
                                        
                                            i
                                            ,
                                            s
                                            s
                                        
                                    
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                     
                                                
                                                →
                                            
                                        
                                    
                                
                             is the steady state displacement difference induced by the acoustic field between the first and second given position 
α is the ultrasound attenuation coefficient determined at step a)
c is the speed of sound (c) determined at step c
I0 is the amplitude of the intensity of the acoustic field at an arbitrary position                                 
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        →
                                    
                                
                             
                                
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                
                             is the time invariant shape of the acoustic field at the given position                                 
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                            ,
                                            s
                                            s
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                
                             is the steady-state Green's function of the soft solid at the given position                                 
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            

symbol                                 
                                    
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    ⊗
                                                
                                                
                                                    
                                                        
                                                            r
                                                        
                                                        →
                                                    
                                                
                                            
                                            
                                                
                                                    g
                                                
                                                
                                                    i
                                                    j
                                                    ,
                                                    s
                                                    s
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                →
                                            
                                        
                                    
                                
                             denotes convolution in space, at given position                                 
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            , of functions                                 
                                    
                                        
                                            S
                                        
                                        
                                            j
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            g
                                        
                                        
                                            i
                                            j
                                            ,
                                            s
                                            s
                                        
                                    
                                
                            .
Greenleaf provides in Fig. 2 “a graph illustrating measurements of a shear wave at two different lateral distances away from an ultrasound focal region” ([0015]), which correspond to “two different locations” ([0024])                         
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                                →
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                →
                            
                        
                    . Thus, it would have been obvious to one of ordinary skill in the art to perform the mathematical operation of M in claim 2 for one position                         
                            
                                
                                    r
                                
                                →
                            
                        
                     for a second position within the tissue as it utilizes the same operations and is expected to yield the same result, and to further determine a difference between the component in the lateral direction of the displacement of the two locations. 
With regard to claim 4, Greenleaf further teaches the method according to claim 3, wherein the first and second given positions (                        
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                                →
                            
                        
                    ,                        
                             
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                →
                            
                        
                    ) are located substantially at the same depth (d) in the target region (82) with respect to a source (2) of the acoustic field in Figs. 1 and 2 (reproduced below) and paragraphs [0023]-[0024]: “Referring to FIG. 1, to generate shear waves in a tissue using ultrasound, a long-duration, focused ultrasound beam 102 generated by a transducer 104 is usually used to displace the tissue at a beam focus, a distance approximately df from the transducer 104 and, thereby, generate shear waves 106 that propagate laterally outwards from the beam focus.”

    PNG
    media_image1.png
    191
    487
    media_image1.png
    Greyscale

	Further, “[r]eferring to FIG. 2, exemplary measurements of a shear wave detected at two different locations are illustrated. The first measurement location is 4.1 mm laterally away from the focal region of the push beam and the other is 20.5 mm from the focal region.”

    PNG
    media_image1.png
    191
    487
    media_image1.png
    Greyscale

Thus, the, the first and second locations are at the same distance df from the transducer 104, and lateral relative to each other. The tissue implicitly represents the target region. 
Regarding claim 5, Greenleaf further teaches the method according to claim 1, wherein the given position (                        
                            
                                
                                    r
                                
                                →
                            
                        
                    ) or one of the given positions (                        
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                
                                →
                            
                        
                    ,                        
                             
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                →
                            
                        
                    ) at which the steady state displacement is measured is a position where a position (                        
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                                →
                            
                        
                    ) of the target region where a peak of intensity (I0) is expected. Since the displacement is affected by the “force density F, exerted by ultrasound energy on tissue for shear wave generation” [0029], it is thus proportional to the amplitude of the intensity field I. Thus, by observing Fig. 2 of Greenleaf it is apparent that the location “4.1 mm laterally away from the focal region” ([0024]) experiences a greater displacement than the location that is 20.5 mm away from the focal region. Thus, selection of a position closer to the focal region is expected to have a higher intensity based on degree of displacement than locations further away from the focal region. As such, it would be obvious for one of ordinary skill in the art to select at least one of the positions to have highest tissue displacement associated with the highest amplitude in the intensity field F in order to provide an accurate estimation of the shear wave speed measurements. 
	Regarding claim 6, Greenleaf further teaches the method according to claim 1, wherein, during step f), the following elementary steps are implemented:
f1) a first image (I1) of the target region (82) is obtained (iv) by ultrasound scanning prior to step e)
f2) a second image (I2) of the target region is obtained (vi) by ultrasound scanning at the end of or after step e)
f3) the measured steady state displacement (                        
                            
                                
                                    u
                                
                                
                                    i
                                    ,
                                    s
                                    s
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
                        
                    ) is determined (vii) by comparing the first and second images respectively obtained at steps f1) and f2). As depicted by Fig. 2, “pulse echo ultrasound can be used to detect tissue motions due to the propagation of shear waves” ([0024]), which necessarily determines the displacement based the change of a position of the tissue prior to emitting a focused ultrasound beam from received echo signals to generate an image and a second position of the tissue location after the emission of a focused ultrasound beam from received echo signals to generate an image. In other words, the “pulse echo ultrasound” of Greenleaf  measures the displacement of the location of a tissue by comparing before and after ultrasound images with respect to the emission of a focused ultrasound beam.  
With regard to claim 12, Greenleaf further teaches the method according to claim 1, wherein, during step f), the displacement is measured by ultrasound imaging, by magnetic resonance imaging (MRI) or by at least one optical method: “Pulse echo ultrasound can be used to detect tissue motions due to the propagation of shear waves” ([0024]).
	Regarding claim 13, Greenleaf further teaches the method according to claim 1, wherein the values of the ultrasound attenuation coefficient (α) and of the shear modulus (μ) are respectively measured at steps a) and b) as conveyed for claim 1 above.
	The evidence of Greenleaf applied for claim 1 also applies to the associated elements of claim 14. Further, Greenleaf teaches an acoustic source (2) (transducer 104), a measurement unit (2) (“Pulse echo ultrasound can be used to detect tissue motions due to the propagation of shear waves” [0024], which necessitates the presence of an ultrasound sensor), a determination unit (“a processor configured to receive the measurement data from the ultrasound system” Greenleaf claim 9), and an electronic computation unit (6) (“Using the acquired measurement data, mechanical properties such as stiffness or viscosity of the issue are calculated using a model that related the acquired measurement data and a single shear wave frequency to the desired mechanical properties” [0012], wherein the model necessarily requires a processor). 
Regarding claim 15, Greenleaf further teaches the apparatus according to claim 14, wherein the measurement unit, the electronic computation unit for building the viscoelastic model (M, M′) and the electronic computation unit for computing the amplitude of the intensity of the acoustic field are formed by a single piece of equipment (6) as per claim 9 of Greenleaf: “a processor configured to receive the measurement data from the ultrasound system and access the memory to receive the shear wave speed measurements, the processor programmed to: determine a correction factor using the shear wave speed measurements; correct the measurement data for errors arising from a geometry of the ultrasound energy applied using the correction factor; and calculate mechanical properties of the tissue using the corrected measurement data.”
With regard to claim 16, Greenleaf further teaches a therapeutic ultrasound process including steering of an ultrasound field (AF) towards a target region (82) of a biological tissue (8), wherein the local intensity (I0) of the acoustic filed is determined with a method according to claim 1 as conveyed above for claim 1. Further Greenleaf discloses that “[t]he transducer under test is used to make measurements within each block at different depths and steered angles of the ultrasound beam. The results of these tests are then used to generate a look-up table indicating the amount of bias at each measurement location in materials of different stiffness” ([0038]). Thus, one of ordinary skill in the art would appreciate that the different steered angles achieved by the transducer would enable electronic control of the targeting a target region without having to reposition the transducer. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenleaf as applied to parent claim 1, and further in view of Slayton et al. (EP 1809377).
Regarding claim 7, Greenleaf teaches the method according to claim 1, but does not disclose wherein it includes a further step h) consisting in correcting (118) the measured value obtained at step f) by removing, from the value (                        
                            
                                
                                    u
                                
                                
                                    i
                                    ,
                                    s
                                    s
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
                        
                    ,                         
                            
                                
                                    u
                                
                                
                                    i
                                    ,
                                    s
                                    s
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        →
                                    
                                
                            
                        
                    ),                         
                            
                                
                                    u
                                
                                
                                    i
                                    ,
                                    s
                                    s
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        →
                                    
                                
                            
                        
                    )) measured at step f), a displacement due to heating. Slayton is relied on instead as it teaches an analogous system and process to the instant application for emitting ultrasound into a region of interest. Specifically, Slayton teaches “[t]issue parameter monitoring, such as temperatures, can be monitored in a manner calculated to avoid tissue motion artifacts” ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenleaf with the tissue motion artifact identification due to heating of Slayton in order to determine the accurate effects of each of the acoustic and thermal components causing displacement in the tissue.
With regard to claim 8, the modification of Greenleaf further teaches the method according to claim 7, wherein during step h), the following elementary steps are implemented:
h1) a first image (I1) of the target region (82) is obtained by ultrasound scanning prior to step e)
h2) one waits (viii) for the target region to return to its initial position which existed prior to step e)
h3) a third image (I3) of the target region is obtained by ultrasound scanning at the end of elementary step h1)
h4) a thermal displacement artifact at the given position (                        
                            
                                
                                    r
                                
                                →
                            
                        
                    ) is determined (ix) by comparing the first and third images respectively obtained at steps h1) and h3)
h5) the steady state displacement (                        
                            
                                
                                    u
                                
                                
                                    i
                                    ,
                                    s
                                    s
                                
                            
                            
                                
                                    
                                        
                                            r
                                        
                                        →
                                    
                                
                            
                        
                    ) measured at step f) at a given position (                        
                            
                                
                                    r
                                
                                →
                            
                        
                    ) is corrected (x) by subtraction of the value of the thermal displacement artifact at the given position: Greenleaf teaches obtaining the first image I1 as conveyed previously for claim 6. Next, Slayton provide that “in the case where a localized region is heated, the heated region is interrogated with a pulse echo signal substantially immediately thereafter. In such a case the echo from the heated region will be changed in time and amplitude. For example, the acoustic attenuation in tissue approximately doubles from 50°C to 70°C. The region is measured immediately before and after heating and thus, tissue motion artifacts are avoided, as well as any acoustic propagation effects” ([0045]). This evidence from Slayton reads on step h3) to obtain a third image I3. Further, Slayton avoids “tissue motion artifacts” by measuring the effects of heating on the displacement of the tissue at a given point, and effectively removing the measurement or accounting for that measurement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenleaf with Slayton as conveyed for claim 7 for the same reason. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenleaf as applied to parent claim 1, and further in view of Vyas et al. (Transcranial phase aberration correction using beam simulations and MR-ARFI).
Regarding claim 9, Greenleaf teaches the method according to claim 1, but does not disclose wherein it includes a further step i) consisting in correcting (120) any phase aberration of the acoustic field (AF). Vyas is relied on instead as it teaches a phase-aberration correction using beam simulations and Magnetic Resonance Guided Acoustic Radiation Force Impulse (MR-ARFI), which shares a technical field with the instant application. Specifically, Vyas teaches that the “hybrid simulation-MR-ARFI technique minimizes the difference between simulated and experimental displacement images by iteratively modifying the simulated aberrations” (Methods, pg. 186). The minimization of the phase aberration encompasses correcting any phase aberration, under its broadest reasonable interpretation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenleaf by incorporating the phase aberration minimization of Vyas in order to account for “[s]patial and acoustic inhomogeneities” of the target tissue that “can cause distortions in the location and shape of the beam’s focus and reduction in the focal intensity” (Background, pg. 185). While Vyas specifically applies this hybrid technique for transcranial MR-guided focused ultrasound surgery, its application is useful for the inhomogeneities found in other regions and tissues. 
With regard to claim 10, the modification of Greenleaf further teaches the method according to claim 9, wherein during step i), the following elementary steps are implemented:
i1) a measured displacement image is generated for different delay laws (Vyas: “An experimental displacement image is derived by applying a small ultrasound pulse to the tissue and measuring the resulting tissue displacement phase due to the beam’s radiation force using a 2D spin echo MR-ARFI pulse sequence” Experimental Displacement Pattern (Fexp), pg. 186; the ultrasound pulse necessarily includes some timing information that represents a delay, and one of ordinary skill in the art would be apprised of applying different pulses with different timings)
i2) phase aberration is detected (Vyas: “The aberrations in the simulation that minimize the difference between the simulated and experimental focal patterns are considered as an estimate of the real aberrations,” indicating the presence of a phase aberration between the experimental and simulated patterns, Methods, pg. 186), based on a mismatch between the measured displacement image and a displacement image expected from simulation (Vyas: “The simulated ultrasound beam pattern is calculated using the Hybrid Angular Spectrum (HAS) technique [9] that rapidly models attenuation, refraction and reflection of the ultrasound beam in complex inhomogeneous tissue geometries. To obtain the displacement patterns, the simulated radiation force pattern is convolved with a 2D Gaussian kernel to mimic the broader displacement phase pattern seen in experiments” Simulated Radiation Force Pattern (Fsim), pg. 186)
i3) if it is detected, phase aberration is corrected iteratively, until the mismatch is minimized (Vyas: “The cost function of the optimization routine is 
                        
                            J
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            s
                                                            i
                                                            m
                                                            ,
                                                             
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            e
                                                            x
                                                            p
                                                            ,
                                                             
                                                            1
                                                        
                                                    
                                                     
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    	[1]
where,                          
                            
                                
                                    F
                                
                                
                                    s
                                    i
                                    m
                                
                            
                        
                     is simulated pattern derived from HAS beam simulation technique and broadened with a Gaussian kernel,                         
                            
                                
                                    F
                                
                                
                                    e
                                    x
                                    p
                                
                            
                        
                     is displacement phase from MR-ARFI displacement maps and i denotes the region around the focal zone where the difference is minimized.                         
                            
                                
                                    F
                                
                                
                                    s
                                    i
                                    m
                                
                            
                        
                     is modified by changing the value of phase aberration applied to each element in the simulation until J is minimized” Optimization Routine, pgs. 186-187, where “changing the value of the phase aberration applied to each element in the simulation until J is minimized” corresponds to iterative correction, under its broadest reasonable interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greenleaf with Vyas as conveyed above by claim 9, and for the same reason. 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greenleaf as applied to parent claim 1, and further in view of Chen et al. (CN 101785683). 
With regard to claim 11, Greenleaf teaches the method according to claim 1, but does not teach wherein during step e), the ultrasound source (2) is driven by a long burst, preferably in the form of a rectangle function, or by a succession of short bursts, each with a duration between 50 and 200 μs, and wherein the duration of the long burst or the duration of the succession of short bursts is preferably between 1 and 100 ms. Chen is relied on instead as it teaches an ultrasonic ophthalmic measuring device comprising a transducer, control unit, Tx/Rx unit, data acquisition unit and display, which shares a technical field with the instant application.
Specifically, Chen teaches that “a square wave signal of a fixed width is transmitted by the MSP430 single-chip microcomputer 110. The ultrasonic transmitting unit 12 triggers the piezoelectric chip of the ultrasonic transducer 10 to generate ultrasound. The period is 8ms.” This evidence reads on the waveform of the ultrasound source having a rectangle function with a duration of 1 to 100 ms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer and its control of Greenleaf with the wave function parameters of Chen as one of a finite number of waveforms to try: (1) square or rectangular and (2) sine wave. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793